Citation Nr: 1627071	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 2000, for the award of service connection for migraine headaches.  

2.  Entitlement to an effective date earlier than May 16, 2000, for the award of service connection for bipolar disorder with depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran did not contest the effective dates assigned pursuant to the May 2003 and November 2005 rating decisions until his August 2012 correspondence, and he has not at any point alleged there was clear and unmistakable error (CUE) in either underlying rating decision.


CONCLUSION OF LAW

The claim for an effective date earlier than March 16, 2000, for the awards of service connection for migraine headaches and for bipolar disorder with depression and PTSD is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015); see Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As will be discussed in further detail below, the Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law) aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claims.  See 38 U.S.C.A. § 5103A (West 2015); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.

II.  Analysis

On May 16, 2000, the Veteran filed an application for VA disability compensation, seeking service connection for depression, headaches, and bipolar disorder.  In a rating decision dated May 19, 2003, the RO awarded service connection for PTSD and assigned a 30 percent rating, effective from May 16, 2000.  The following month, the Veteran was informed in writing of the rating decision and of his appellate rights.  He did not submit a timely appeal challenging the effective date assigned for the award of service connection for PTSD and, as such, the May 2006 rating decision on that matter became final.  See 38 C.F.R. § 20.200 (2015) (an appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after a statement of the cause (SOC) has been furnished, a timely filed substantive appeal).

Following a remand by the Board, the Veteran was awarded service connection for bipolar disorder and depression and for headaches via a rating decision dated November 18, 2005.  The awards of such were also made effective from May 16, 2000, the date that the Veteran had applied for service connection for depression, headaches, and bipolar disorder.  The Veteran's bipolar disorder and depression were evaluated in combination with his already service-connected PTSD and his disability was recharacterized as bipolar disorder with depression and PTSD.  The following month, the Veteran was informed in writing of the November 2015 rating decision and of his appellate rights.  He did not submit a timely NOD challenging the effective date assigned for the award of service connection for bipolar disorder and depression or for headaches and, as such, the November 2005 rating decision on that matter became final.  See 38 C.F.R. § 20.200.

In August 2012, the Veteran submitted a statement in support of claim wherein he "respectfully request[ed] entitlement to an earlier effective date for service connection for [PTSD] and migraine headaches."  The Veteran stated that his medical records show that he was diagnosed as having PTSD in July 1999 and as having migraine headaches in 1998, and asserted that service connection was warranted from those time frames.  However, in light of the finality of the May 2003 and November 2005 rating decisions, and in the absence of a motion that the May 2003 and/or November 2005 decision contained CUE, the Veteran cannot obtain an effective date earlier than May 16, 2000.  Indeed, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed decision of the agency of original jurisdiction (AOJ).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of CUE, the claimant has merely raised a "freestanding" effective date claim that cannot remove the finality of the prior decision).

Accordingly, because the effective-date determinations have become final, any assertion that the Veteran should have been granted an earlier effective for his award of service connection for migraine headaches and/or bipolar disorder with depression and PTSD, cannot be pursued without formally attempting to vitiate the finality of the May 2003 and/or November 2005 rating decision.  Id.  In Rudd, the Court held that the proper disposition of a free-standing claim for an earlier 

effective date claim was dismissal.  Id.  The Board is authorized to dismiss any appeal that fails to allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5) ; 38 C.F.R. § 20.302 (2015).  Accordingly, the appeals as to these issues are dismissed.


ORDER

The issue of entitlement to an effective date earlier than May 16, 2000, for the award of service connection for migraine headaches is dismissed.

The issue of entitlement to an effective date earlier than May 16, 2000, for the award of service connection for bipolar disorder with depression and PTSD is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


